Citation Nr: 1343189	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in rating decisions denying service connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from October 1976 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated October 2008, the RO concluded new and material evidence had not been received to reopen a claim for service connection for an acquired psychiatric disability, to include PTSD.  A September 2010 rating decision held that CUE was not present in the January 1984 rating action that denied service connection for PTSD.  A February 2011 rating decision also concluded that CUE was not present in an October 1981 administrative denial, and a December 1982 rating decision that denied service connection for a psychiatric disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an acquired psychiatric disability, to include PTSD, (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for a psychiatric disability in October 1981 and in January 1984.

2.  The Veteran appealed the January 1984 rating decision to the Board; the Board denied entitlement to service connection for an acquired psychiatric disability, to include PTSD, in July 1986.  

3.  Prior RO denials of the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD) were subsumed by the Board's July 1986 decision.  

4.  A January 2006 rating decision denied the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, on the basis that new and material evidence was not received; a timely notice of disagreement was not received, nor was new and material evidence received within one year.

5.  Certain evidence received subsequent to the January 2006 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability, to include PTSD. 


CONCLUSIONS OF LAW

1.  The Veteran has not alleged a valid claim of CUE in RO denials of entitlement to service connection for an acquired psychiatric disability, to include PTSD, prior to the Board's July 1986 decision.  38 C.F.R. §§ 3.105(a), 20.1104 (2013).

2.  The January 2006 rating decision, which denied the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2013).

3.  Certain evidence received subsequent to the January 2006 rating decision is new and material, and therefore, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

With respect to the claim of CUE, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Livesay v. Principi, 15 Vet. App. 165 (2001) that the VCAA did not apply to motions for CUE.

In light of the favorable finding with regard to the claim as to whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, no further discussion of VCAA compliance is warranted at this time.

Analysis

The Board has reviewed all of the evidence in the appellant's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).


	I.  CUE 

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 C.F.R. § 3.105(a), previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).

The Veteran, through his attorney, argues there was CUE in determinations of the RO in 1981 and 1984.  He asserts the service treatment records demonstrate he had several psychiatric diagnoses, included schizophrenia and anxiety disorder, at the time of his discharge from service.  He points out there is an in-service diagnosis of schizophrenia and that it is a chronic disease that was manifested in service.  He alleges the RO failed to consider VA medical records and examination reports.  

The Veteran filed an initial claim for service connection for a psychiatric disability in March 1981.  By letter dated October 1981, the RO advised the Veteran his claim was denied.  He was informed that no further action could be taken on his claim unless he submitted evidence showing the condition was incurred in or aggravated in service and that it still exists.  He was provided with notice of his right to appeal.  It appears the service treatment records were not of record at the time of this determination.

Following the receipt of at least some of the Veteran's service treatment records, including the report of the December 1980 hospitalization, the RO, by rating decision dated February 1982 denied service connection for a psychiatric disability.  While the RO sent the Veteran notice regarding other actions taken in the February 1982 rating action, the letter did not mention the claim for service connection for a psychiatric disability.  Accordingly, the determination concerning this claim did not become final.  

The Veteran again sought service connection for a psychiatric disability in July 1983.  This claim was denied by the RO in a January 1984 rating decision, and the Veteran filed a timely appeal to the Board.  By decision dated July 1986, the Board denied service connection for an acquired psychiatric disability, to include PTSD.  

When a determination of the AOJ is "appealed to and affirmed by" the Board, it is "subsumed" by the Board's decision.  38 C.F.R. § 20.1104.  Not only is an appealed RO decision subject to subsuming, but an unappealed RO decision, which is later reviewed de novo by the Board, is also subsumed by the Board decision, and that RO decision is not subject to CUE by the RO.  Donovan v. Gober, 10 Vet. App. 404, 407-09 (1997), aff'd sub nom.  Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998).  For an unappealed RO decision to be subsumed by a later Board decision, the substance of the claim must have been the same, even if the later Board decision recharacterized the issue.  See e.g. Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  Duran v. Brown, 7 Vet. App. 216, 224 (1994), Johnston v. West, 11 Vet. App. 240, 241 (1998).

In view of the July 1986 Board decision, there is no basis for a claim of CUE in the RO decisions prior to the Board decision.  As such, the CUE claim is dismissed. 

	II.  New and material evidence 

Service connection for various psychiatric disabilities, to include PTSD, has been denied by the RO on numerous occasions, and by the Board in July 1986 and March 2002.  Prior to the current claim, the most recent RO decision was in January 2006, when it was determined that the evidence was not new and material to reopen a claim for various psychiatric disabilities, to include schizophrenia and PTSD.  The Veteran was notified of this determination, but did not perfect an appeal

It appears that the July 2010 statement of the case reopened the Veteran's claim for service connection for a psychiatric disability.  Thus, it considered the claim without regard to finality of the previous determination, and decided the claim on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence received since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The service treatment records disclose the Veteran was referred to the mental health clinic in September 1979.  It was reported that he had experienced considerable difficulty with his unit during the preceding month.  He could not cope with everyday pressure and wanted to get away from his first sergeant and company altogether.  He was made to feel worthless, and felt the unit was out to get him.  He had uncontrolled crying that morning.  The mental health clinic notes indicate he had been seen on several occasions since the initial visit in September 1979.  It was noted his behavior on the date of referral appeared to have been the Veteran's easiest means of releasing built up feelings.  Clinical, collateral and test impressions presented the Veteran as being at a below average intelligence level.  It was stated the Veteran had been transferred to a different company, where he had considerably less pressure and anxiety.  

The Veteran was hospitalized from November to December 1980.  He complained of harassment and an inability to cope with the military.  He maintained his first sergeant made everything impossible for him to do.  He did not trust his supervisors, and felt they made up stories about him to harm his career.  He feared that someone might use a live round on him to kill him.  He also attributed some incidents that occurred at home to his unit.  It was reported he had been hospitalized about three or four months earlier with a diagnosis of adjustment reaction of adult life.  The provisional diagnoses were adjustment reaction of adult life and to rule out schizophrenia, paranoid time.  The final diagnosis was paranoid personality.  

The service treatment records show the Veteran was again hospitalized in December 1980.  He stated he was nervous and beginning to feel depressed.  On the day prior to admission, the Veteran was informed he was going into the field even though he had a profile that limited his field duty.  A mental status evaluation revealed the Veteran's mood was mildly depressed.  He expressed fleeting suicidal ideations, but with no actual attempt.  There were no hallucinations of delusions elicited.  He seemed rather preoccupied with his problems.  The diagnosis was paranoid personality.

On a report of medical history in January 1981, the Veteran reported frequent trouble sleeping, depression or excessive worry, loss of memory and nervous trouble.  A psychiatric evaluation on the separation examination in January 1981 was normal.  It was noted the Veteran was not able to adjust to military life.

There was no evidence of a mental disorder on VA general medical examination in November 1982.

VA outpatient treatment records dated in 1983 have been associated with the claims folder.  The Veteran was seen in September 1983 due to difficulty obtaining and holding employment, memory problems and poor sleep.  Later that month, it was noted it was not clear about his mental condition.  He was not paranoid at that time, but he might be schizophrenic.  

A VA social worker assessed the Veteran in October 1983.  The Veteran related that while in service, he was going to be court-martialed for malingering and forging a sick slip.  The examiner asserted there was no evidence of a thought disorder.  He stated he was unable to form an association between the Veteran's current difficulties and his time in service.  He added the Veteran could best be described as a "character disorder, inadequate type."  He also claimed the Veteran's difficulties were pre-existing and characterological in nature.  

The Veteran was hospitalized by the VA from November to December 1983.  He related he came to the hospital because he needed some rest.  It was subsequently indicated he went to the hospital because his wife told him to do so.  The hospital summary notes there was no conclusive evidence to substantiate a psychotic disorder.  The diagnoses were conversion disorder and psychogenic amnesia.  

A VA psychiatric examination was conducted in November 1983.  The Veteran was seen for an evaluation of possible PTSD.  It was indicated there was nothing particularly stressful about his service time and he was not in combat and faced no stressor that would likely affect the average person.  The examiner stated it was nearly impossible to evaluate the Veteran from a psychiatric standpoint.  He seemed in a daze.  The examiner stated he had a hard time evaluating the Veteran.  He found nothing to corroborate a paranoid personality.  The only valid point was that the Veteran did not have PTSD.  

A July 1986 Board decision denied service connection for an acquired psychiatric disability, to include PTSD.  It was concluded the Veteran had a personality disorder in service, and that the post-service conversion disorder was not related to service.  

The Veteran was examined by a private psychologist for the Social Security Administration in April 1989.  He asserted he always felt someone was spying on him or tapping his telephone, and that these feelings began in service.  The diagnoses were organic mental disorder, not otherwise specified and schizotypal personality disorder.  

Additional private and VA medical records reflect diagnoses including somatization disorder and delusional somatic disorder.

By decision dated March 2002, the Board concluded new and material evidence had not been received, and the claim for service connection for an acquired psychiatric disability, to include PTSD, remained denied. 

The Veteran was afforded a VA psychiatric examination in June 2004.  The Veteran stated his emotional difficulties started in service.  He claims he began to experience anxiety and that he was scared.  He thought his first sergeant and commanding officer were trying to hurt him.  He also provided the first name of a soldier who he met and later learned was killed in a training exercise.  He stated he thought his friend was murdered.  The diagnosis was schizophrenia, paranoid type.  

By rating decision dated January 2006, the RO denied service connection for various psychiatric disabilities, including schizophrenia and PTSD, on the basis that the evidence was not new and material.  Notice of this determination was provided later that month.

The additional evidence includes VA outpatient treatment records a VA examination report, private medical records, a statement from a soldier who reportedly served with the Veteran and the Veteran's testimony at a hearing before the undersigned.  

In a statement dated June 2010, C.W. related he had served with the Veteran in Panama from February to October 1980.  He asserted he and the Veteran were witnesses to the accident in which the Veteran's friend was reportedly crushed by an armored personnel carrier.  

In a statement dated March 2012, W. C. Ross, D.O. stated he reviewed the medical records of the Veteran from 1980 to 2011.  He noted the Veteran had been given many diagnoses over the years, and believed they were not substantiated by psychiatric testing or explained by the medical providers.  Dr. Ross indicated the Veteran had trouble with commands and showed signs of not adjusting to the military.  During service, the Veteran showed signs of fear, mistrust and depression.  He observed the possibility of schizophrenia was recognized in service, although it was not diagnosed or treated until much later.  He believed that with the proper diagnosis and treatment, schizophrenia would have been diagnosed earlier as a prodromal state.  Dr. Ross commented that the December 1980 hospitalization was one of severe depression and paranoia, and the diagnosis should have been major depressive disorder with paranoid ideation and rule out paranoid schizophrenia.  Dr. Ross concluded the diagnoses of the Veteran were chronic paranoid schizophrenia and major depressive disorder.  He stated he felt these conditions were service related largely due to the lack of early recognition of the Veteran's functional ability and the poor treatment and many misdiagnoses the Veteran received.  

The opinion of Dr. Ross, which concluded that the Veteran's psychiatric complaints were not properly diagnosed in service, and that the Veteran's psychiatric disability was related to service, establishes an element of service connection which was missing at the time the claim was previously denied.  Accordingly, the Board concludes that new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD.

Based on the foregoing, the Board finds that the additional evidence received subsequent to the January 2006 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim.  Thus, having determined that new and material evidence has been received, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.


ORDER

The claim of CUE in RO denials of service connection for an acquired psychiatric disability, to include PTSD, prior to the Board's July 1986 decision is dismissed.  

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened, and the appeal, to this extent, is granted.


REMAND

In view of the reopening of the Veteran's claim, the Board finds that additional development is necessary to fully assist him with his claim.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule a VA psychiatric examination to determine the nature and etiology of the Veteran's current psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner is requested to provide an opinion stating the proper diagnosis of the Veteran's in-service psychiatric symptoms, and whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current psychiatric disability is related to service.  

Detailed reasons for the opinion should be provided, to include discussion of the reasons for agreeing or disagreeing with the opinion of DR. Ross that the Veteran's in-service psychiatric disability was misdiagnosed, and that his current psychiatric disability is related to service.  

2.  After completion of the above and any additional development the RO may deem necessary, the RO should then review the record and readjudicate the claim for service connection for an acquired psychiatric disability, to include PTSD.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


